Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09 September 2020 has been entered.

Status of Claims
Claims 35, 41-45 and 47 are pending.
	Claims 35, 41-45 and 47 are rejected.

Priority
It is noted that Applicant has not claimed benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c). 
Therefore, the effective filing date of the instant application is the filing date of this application, 02 March 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 41-45 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting progression of a non-alcoholic fatty liver disease (NAFLD) in a subject by orally administering to a mouse an effective amount of terbinafine in the amount of 80mg/kg/d for about 8 to 9 weeks, does not reasonably provide enablement for inhibiting progression of a non-alcoholic fatty liver disease (NAFLD) in a subject by orally administering to any subject an amount of terbinafine within the range of about 1ng/kg to 100mg/kg bodyweight for any length of time. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or 

In considering the factors for the instant claims:


1) Regarding the nature of the invention- The claimed invention is drawn a method for inhibiting progression of a non-alcoholic fatty liver disease (NAFLD) in a subject, comprising orally administering to the subject an effective amount of terbinafine in the amount of about 1 ng/kg to 100 mg/kg bodyweight. 
2) Regarding the state of the prior art- An extensive search of the prior art has not uncovered any examples citing the successful inhibition of progression of a non-alcoholic fatty liver disease (NAFLD) in a subject, comprising orally administering to the subject an effective amount of terbinafine in the amount of about 1 ng/kg to 100 mg/kg bodyweight. On the contrary, there are several references which indicate that oral ingestion of terbinafine leads to liver abnormalities. For example, Choudhary et al. ((2014) J. Clin. Exptl. Hepatology 4(3): 264-265 (provided here and by Applicant as Exhibit B) shows that a 55-year-old male who had been taking 250mg terbinafine once a day for a total duration of 1 month developed jaundice as a result of having developed terbinafine-induced hepatitis-cholestatic injury (pg. 264, Title and column 1, para. 1). CDC (Body measurements. Datasheet [online] (provided here)) teaches that the average weight of a male is 199.8 lbs (= 90.6kg). Therefore, the projected dosage of the male described in Choudhary et al. was 2.8mg/kg/d, which falls within Applicant’s claimed range.
In a more recent study, Khoza et al. ((2017) J. Toxicol., pp. 1-9 (provided here)) shows a study in which the hepatotoxicity effects of five commonly prescribed oral antifungal agents were compared (pg. 2, column 1, para. 2). Five groups of rats received a different daily single oral antifungal agent dose for 14 days. Of the five treatment interventions, one included 25mg/kg terbinafine (pg. 2, column 2, last para.). Results indicated that treatment with terbinafine resulted in cholestatic injury (pg. 4, column 2, last para.). The dosage of 25mg/kg/d falls within Applicant’s claimed range.
Pro Doc Ltee (Pro Doc Ltd) issued a study of Terbinafine-250, which refers to terbinafine hydrochloride tablets at 250mg terbinafine (Pro Doc Ltee ((2018) Terbinafine-250, pp. 1-36 (provided here)). Long-term toxicity studies were performed in rats and dogs. In one rat study, the doses tested were 0, 30, 100 & 300mg/kg for 26 weeks by oral administration. At all doses, males showed an increased incidence & severity of spontaneous neuropathy (pg. 24, Long Term Toxicity table, entry#1, Rat). In one dog study, the doses tested were 0, 10, 25 and 100mg/kg for 52 weeks by oral administration. Mid and high dose groups showed sporadic emesis. Females of all dose groups showed slightly lower triglyceride values (pg. 25, cont. Long Term Toxicity table, entry#2, Dogs). Lastly, a rat study was conducted for 4 weeks in which males were treated with 100mg/kg (low dose) and 465mg/kg (high dose), and females with 108mg/kg (low dose) and 530mg/kg (high dose) terbinafine orally. Higher testosterone plasma levels were found in low-dose males. With regard to liver measurements, increased 7-ethoxy-coumarin-O-deethylase activity (per mg cytochrome P-450) was found in the low dose females. Increased lipid moiety was found in the low dose males (pg. 26, 4-Week Oral Toxicity Study in Rats table thru pg. 27, rest of table). The low doses are within or just above Applicant’s claimed range.
That is, it is evident that oral ingestion of terbinafine in specific doses (within Applicant’s claimed range) in certain specific mammalian species for specific amounts of time have adverse physiological effects on the liver of the ingestee.  
3) Regarding the amount of direction or guidance presented; and
4) Regarding the presence or absence of working examples- With regard to working examples, the only recitations of oral dosage amounts and administration regimen are 80mg/kg or 80mg/kg/d for between about 8 and 9 weeks to mice (clean copy specification filed 27 March 2020, pg. 44, para. [0142]; and pg. 45, para. [0143], [0144] and [0146]). That is, Applicant has not shown (given the historical context that administration of terbinafine, at particular dosages, in particular species, for particular amounts of administration time, causes liver disorders or diseases) that terbinafine in a dosage range of about 1ng/kg to 100mg/kg bodyweight can be administered to any subject for any period of time safely. In addition, Applicant has not shown that terbinafine in a dosage range of about 1ng/kg to 100mg/kg bodyweight can be administered to any subject for any period of time in order to inhibit progression of non-alcoholic fatty liver disease (NAFLD) in a subject in a safe manner. 
5) Regarding the quantity of experimentation needed to make or use the invention - For the reasons cited below the quantity of experimentation needed to make or use the claimed invention drawn to inhibiting the progression of NAFLD in a subject by orally administering to the subject terbinafine in the amount of 1ng/kg to about 100mg/kg of bodyweight, would be unpredictable and undue. In order to establish successful inhibition of progression of NAFLD in any subject at any amount within the broad range of 1ng/kg to about 100mg/kg, one of skill in the art would have to: a) identify the criteria by which the different cohorts of subjects (e.g., different species of mammals) to be treated exhibited signs of NAFLD, by way of recruiting subjects for the experiments or studies; b) establish the amount of terbinafine in a therapeutic composition and the amount of the composition itself that might result in inhibition of progression of NAFLD for each subject cohort in a safe manner, in view of the historical link between terbinafine ingestion and development of liver damage; c) prepare the effective amount of pharmaceutical composition(s) for administration; d) administer the effective amount of pharmaceutical composition over the appropriate length of time and at the appropriate dosage in order to bring about inhibition of progression of NAFLD, but not (other) liver damage or disease; e) perform a sufficient number of (clinical/experimental) trials in order to gather data for the purpose of determining if the pharmaceutical composition, at the predetermined dosage and administration regimen, was a successful treatment regarding the inhibition of progression of NAFLD; and f) decide on and perform the appropriate statistical analysis on the experimental trial data in order to determine if, in fact, inhibition of progression of NAFLD was achieved in a safe manner by some pre-determined criterion.  The nature of the invention is complex.
6) Regarding the relative skill of those in the art- The relative skill of those in the art required to execute the above steps (in 5)) is high.
7) Regarding the predictability of the art- The predictability of administering a pharmaceutical composition comprising terbinafine, to inhibit progression of NAFLD in a safe manner is unknown in the prior art and, therefore, unpredictable as to therapy outcome.
8) Regarding the breadth of the claims- Claim 1 is broad in that it is drawn to inhibiting the progression of non-alcoholic fatty liver disease (NAFLD) via oral administration to any subject of terbinafine within a wide range of dosage amounts (i.e., about 1ng/kg to 100mg/kg). There is no indication with regard to the amount of time that the subject can ingest said terbinafine in order to effect successful treatment safely; i.e.,  without incurring other types of liver damage or disorders.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that terbinafine can be administered (for any period of time) safely in order to inhibit the progression of NAFLD in any subject at any dosage within the claimed range.  As such, the skilled practitioner would turn to the prior art for such guidance; however, the prior art does not show clear guidance in the use of terbinafine to prevent the progression of inhibition of NAFLD in a subject.  Finally, said practitioner would turn to trial and error experimentation to determine a relationship between the administration of a specific, safe dose of terbinafine to a particular subject cohort over a specific period of time, and the inhibition of progression of NAFLD.  Such amounts to undue experimentation.
In summary, it appears as though the administration of terbinafine to a subject in order to inhibit the progression of a non-alcoholic fatty liver disease (NAFLD) may be contraindicated in view of the abovecited prior art which teaches that certain dosage levels of terbinafine administered for certain periods of time to certain subjects cause liver abnormalities (e.g., increased liver enzymes or liver weight), disorders or disease (e.g., hepatitis or cholestasis). The references cited above (specifically, Pro Doc Ltee) indicate that some dosage levels of terbinafine (which fall within Applicant’s claimed range) may be administered long term without causing any adverse liver effects. On the other hand, there are some dosage levels that fall within Applicant’s claimed range which resulted in liver abnormalities, disorders or disease (in addition see Khoza et al. above). 
Applicant’s method as recited in claim 35 is very broad with regard to the amount of terbinafine to be administered, and the claimed subject matter does not specify to which subjects or for how long said dosage amount should or could be administered in order to provide treatment in a safe manner; i.e., without health-related negative side effects. Applicant’s working examples show the administration of 80mg/kg/d of terbinafine to mice for 8 or 9 weeks. That is, Applicant’s working examples do not support the administration of any amount of terbinafine within the broad dosage range, as claimed. Applicant defines the term ‘subject’ as including individuals who seek medical attention due to risk of, or actual suffering from, NAFLD, especially NAFLD-HCC (hepatocellular carcinoma) (pg. 22, para. [0065]). Therefore, it appears as though the term ‘subject’ in the claim refers to human subjects only. Given the historical evidence with regard to the development of liver abnormalities, disorders or disease in human subjects who have ingested terbinafine, it is clear that the claimed subject matter should be narrowed to include a more specific administration regimen (including drug amount, length of time, and subject type) which can be safely administered to a subject. 



Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 35, 41-45 and 47 under 35 U.S.C. §103 as being unpatentable over Hwa et al. in view of Chugh et al., in the Final Office Action mailed 11 May 2020, is withdrawn in view of Applicants' argument received 09 September 2020.

Response to Arguments
Applicant’s arguments, pp. 3-6, filed 09 September 2020, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered and are persuasive.

Conclusion
No claims are allowed.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09 September 2020 has been entered.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651